           Case 1:19-cv-00270-DAD-BAM Document 43 Filed 05/12/20 Page 1 of 7


     James Bickford (N.Y. Bar No. 5163498)
     United States Department of Justice
     Civil Division, Federal Programs Branch
     1100 L Street, NW
     Washington, DC 20530
     James.Bickford@usdoj.gov
     Telephone: (202) 305-7632
     Attorney for Federal Defendants

                               UNITED STATES DISTRICT COURT
                          FOR THE EASTERN DISTRICT OF CALIFORNIA

     JANE ROE #1, et al.,
                                                           Case No. 1:19-cv-00270-DAD-BAM
                              Plaintiffs,                  FEDERAL DEFENDANTS’ REPLY
                                                           IN SUPPORT OF THEIR MOTION
            v.                                             TO DISMISS PLAINTIFFS’
                                                           TENTH AMENDMENT CLAIM
     UNITED STATES OF AMERICA, et al.,
                                                           No hearing scheduled, pursuant to the Court’s
            and                                            minute order of April 22, 2020.
     XAVIER BECERRA,

                              Defendants.

 1          The only question on this motion is whether the amended complaint contains a “short and

 2   plain statement” plausibly alleging a violation of the Tenth Amendment. Fed. R. Civ. P. 8(a)(2).

 3   As the Federal Defendants have explained, it does not—chiefly because it fails to provide any

 4   coherent description of the asserted violation. Plaintiffs do not seriously dispute that point: their

 5   opposition brief contains a single citation to the amended complaint, which merely adverts to its

 6   existence. Opp. at 2. Instead, plaintiffs’ brief elaborates on the allegations that they would add

 7   to their complaint, given leave to make yet another amendment in support of their Tenth

 8   Amendment claim. Although plaintiffs’ theory remains difficult to decipher, it does not appear

 9   to be plausible. This Court should not grant them a third chance to state a viable claim.

10          Plaintiffs’ Tenth Amendment theory seems to center on the relationship between state

11   and federal prohibitions on the possession of firearms. California law specifies a number of


                                                       1
           Case 1:19-cv-00270-DAD-BAM Document 43 Filed 05/12/20 Page 2 of 7


 1   circumstances under which an individual is barred from possession. Cal. Welf. & Inst. Code

 2   § 8103(a)–(g). Most of these prohibitions can be lifted by court order or the passage of time.

 3   See id. As relevant here, “[a] person who has been certified for intensive treatment under

 4   Section 5250 . . . shall not own, possess, control, receive, or purchase . . . any firearm for a

 5   period of five years.” Id. § 8103(g)(1)(i). (Section 5250 of the Welfare and Institutions Code

 6   authorizes involuntary commitment for “not more than 14 days of intensive treatment related to

 7   [a] mental health disorder.”) Anyone whose right to possess firearms is revoked under state law

 8   because of such an involuntary commitment1 automatically regains that state-law right after the

 9   passage of five years, absent exceptions not relevant here. Id. § 8103(g)(1)(i). And California

10   allows for an earlier restoration of rights under state law, if a California “court finds by a

11   preponderance of the evidence that the person would be likely to use firearms in a safe and

12   lawful manner.” Id. § 8103(g)(4).

13          Congress has also specified conditions under which federal law prohibits the possession

14   of firearms. See 18 U.S.C. § 922(g). As relevant here, federal law prohibits possession by

15   individuals who have been “adjudicated as a mental defective” or “committed to a mental

16   institution.”2 Id. § 922(g)(4). Federal law also provides for the possibility of relief from this

17   prohibition. But the only currently available “avenue for relief” from the federal prohibition “is

18   through a state program that qualifies under 34 U.S.C. § 40915.” Mai v. United States, 952 F.3d




     1
       Many of California’s prohibitions on the possession of firearms also attach to equivalent
     findings “by a court of any state” or under “the law of any other state or the United States.” Id.
     §§ 8103(a)(1), (b)(1), (c)(1), (d)(1), (e)(1). But California law does not appear to prohibit the
     possession of firearms by individuals who were subject to the equivalent of a Section 5250
     commitment outside of California. See id. § 8103(g)(1)(i).
     2
      For the purposes of this motion to dismiss, the Federal Defendants accept the allegation that
     each plaintiff has been subjected to a state law proceeding giving rise to a § 922(g)(4) bar.
                                                       2
           Case 1:19-cv-00270-DAD-BAM Document 43 Filed 05/12/20 Page 3 of 7


 1   1106, 1111 (9th Cir. 2020). Here, as is commonly the case, federal law looks to the findings of

 2   state courts, and attaches separate federal consequences to certain factual determinations made

 3   under state law. And, here as elsewhere, the question of which state determinations trigger

 4   which federal consequences is a matter of federal law. In this instance, a state program only

 5   removes the federal prohibition on the possession of firearms if the program produces a finding

 6   “that the person will not be likely to act in a manner dangerous to public safety and that the

 7   granting of the relief would not be contrary to the public interest.” 34 U.S.C. § 40915(a)(2); see

 8   Mai, 952 F.3d at 1112 (“For a person granted relief under a qualifying state program,

 9   § 922(g)(4)’s prohibition on the possession of firearms does not apply.” (citing 34 U.S.C.

10   § 40915(b))).

11          California is among the approximately twenty states that have not created a state program

12   whose findings satisfy 34 U.S.C. § 40915, and which meets the other requirements of that

13   statute. See Mai, 952 F.3d at 1112. As discussed above, California law allows for an early

14   restoration of the state-law right to possess firearms “[i]f the court finds by a preponderance of

15   the evidence that the person would be likely to use firearms in a safe and lawful manner.” Cal.

16   Welf. & Inst. Code § 8103(g)(4). Plaintiffs quibble over whether the state standard of “likely to

17   use firearms in a safe and lawful manner,” id., satisfies the federal requirement that a person “not

18   be likely to act in a manner dangerous to public safety,” 34 U.S.C. § 40915(a)(2). But there can

19   be no dispute that the second federal requirement—a finding that “the granting of the relief

20   would not be contrary to the public interest,” id.—is entirely absent from California law, nor that

21   a state-law restoration by the passage of time fails to satisfy 34 U.S.C. § 40915. Although

22   California’s state program removes the state-law prohibition on the possession of firearms, the

23   program is not sufficient to provide relief from the federal prohibition established by § 922(g)(4).



                                                      3
            Case 1:19-cv-00270-DAD-BAM Document 43 Filed 05/12/20 Page 4 of 7


 1           That is the state of the law. Anyone involuntarily committed under Section 5250 of the

 2   California Welfare and Institutions Code, which the Federal Defendants assume suffices to

 3   trigger the § 922(g)(4) bar, currently has no way to restore his right to possess firearms under

 4   federal law. That is because the California rights-restoration procedure does not produce the

 5   findings required to lift the federal bar: specifically, a finding that “the granting of . . . relief

 6   would not be contrary to the public interest.” 34 U.S.C. § 40915(a)(2). Someone may therefore

 7   be permitted to possess firearms under California law, yet prohibited from possessing firearms

 8   by federal law, with no way to lift the federal prohibition.

 9           It is not especially unusual for federal law to prohibit what California law permits. The

10   possession of recreational marijuana is one obvious example. Yet plaintiffs seem to allege that,

11   here, the federal prohibition violates the Tenth Amendment. In doing so, they repeatedly

12   mischaracterize federal law, and evidently misunderstand the reason that California’s rights-

13   restoration procedure does not lift the § 922(g)(4) bar.

14           Plaintiffs suggest that the federal government considers California “incompetent to

15   adjudicate a restoration of rights after a mental health hold.” Opp. at 3. Not so. There is no

16   question of the competence of California or its state courts—or those of any other state. Under

17   federal law, any state “adjudicat[ion] as a mental defective” or “committ[ment] to a mental

18   institution” gives rise to a federal prohibition on the possession of firearms, regardless of its

19   effect on possession under state law. 18 U.S.C. § 922(g)(4). And, under federal law, any state

20   finding “that the [previously barred] person will not be likely to act in a manner dangerous to

21   public safety and that the granting of the relief would not be contrary to the public interest” is

22   sufficient to lift that federal prohibition, so long as the adjudication satisfies the other

23   requirements of 34 U.S.C. § 40915. Some states have established programs that satisfy those



                                                         4
           Case 1:19-cv-00270-DAD-BAM Document 43 Filed 05/12/20 Page 5 of 7


 1   federal requirements; other states, including California, have not. See Mai, 952 F.3d at 1111.

 2   The well-defined difference between states with qualifying programs and states without such

 3   programs is not a difference of competence; it is (as relevant here) a question of whether the state

 4   program produces the findings necessary to lift the federal bar. California’s program does not.

 5   To say so is not to suggest “that California is somehow lax when it comes to gun-control laws.”

 6   Opp. at 4.

 7           Nor have “federal standards” been “imposed on California.” Id. at 5. Instead, federal

 8   law sets out independent standards to lift the independent federal bar on the possession of

 9   firearms. And federal law looks to state law, as it commonly does, to see whether a state court

10   has made the findings necessary to lift the federal bar. California remains free to lift the parallel

11   state prohibition on the possession of firearms when and how it thinks best—and to instruct its

12   courts to make federally-sufficient findings, or not. California defines procedures for lifting the

13   state law bar, and the federal government sets requirements for lifting the federal bar.

14   “California’s standards for restoring firearms rights after an adjudicated mental health hold” are

15   not thereby “subject to federal oversight,” as plaintiffs claim. Id. at 13. Each government is

16   sovereign within its sphere.

17           Plaintiffs describe their Tenth Amendment argument as the proposition that “when the

18   federal government accepts a state court proceeding to disqualify someone from exercising a

19   federal right, . . . it must also accept the same states’ procedures for restoration of those rights.”

20   Id. at 9 (small caps removed). To parse that argument, plaintiffs do not contend that a federal

21   prohibition on the possession of firearms is beyond the power of Congress. Nor do they argue

22   that Congress is forbidden to establish requirements for lifting that federal prohibition. Instead,

23   their argument seems to be that, if the federal government wishes to set such federal



                                                        5
            Case 1:19-cv-00270-DAD-BAM Document 43 Filed 05/12/20 Page 6 of 7


 1   requirements, then it must hold federal hearings. Id. (explaining that plaintiffs are not “alleging

 2   that the federal government is constitutional[ly] forbidden or incompetent to set standards for

 3   mental health hearings to both disqualify and restore rights for federal agencies” (emphasis in

 4   original)).

 5           On plaintiffs’ account, then, Congress is faced with a binary choice: to ignore state

 6   hearings restoring the right to possess firearms and hold separate federal hearings instead, or else

 7   to accept the results of all state rights-restoration hearings as equally binding under federal law.

 8   Moreover, plaintiffs seem to believe that the same binary choice applies to state determinations

 9   that an individual should be prohibited from possessing firearms: Congress may either accept all

10   state determinations as sufficient to establish a federal bar, or else ignore state determinations as

11   irrelevant under federal law. And finally, plaintiffs posit that these choices are linked: if federal

12   law looks to state determinations to establish a federal prohibition, then it must accept all state

13   prohibitions and all state rights restorations as binding under federal law. In sum, the federal

14   government can either mirror state determinations, or it can ignore state determinations, but it

15   cannot look to state determinations to see if they have established factual predicates with

16   independent significance under federal law. This is what plaintiffs apparently believe that the

17   Tenth Amendment requires.

18           Tellingly, plaintiffs do not cite a single case in support of this proposition, nor explain

19   how it follows from “the principles of federalism contained in the Tenth Amendment.” Reno v.

20   Condon, 528 U.S. 141, 149 (2000). Nor do they make any effort to explain how their novel view

21   can be reconciled with the many instances in which federal law looks to findings made in state

22   proceedings to determine whether a federal consequence should follow. Plaintiffs have not

23   articulated a viable interpretation of the limits established by the Tenth Amendment.



                                                       6
          Case 1:19-cv-00270-DAD-BAM Document 43 Filed 05/12/20 Page 7 of 7


1          The amended complaint does not contain a “short and plain statement” plausibly alleging

2   a violation of the Tenth Amendment. Fed. R. Civ. P. 8(a)(2). And plaintiffs’ opposition brief

3   does not suggest that leave to amend for a second time would allow them to state such a claim.

4   Plaintiffs’ Tenth Amendment claim should therefore be dismissed without leave to amend.



                                                Respectfully submitted this 12th day of May, 2020,

                                                        JOSEPH H. HUNT
                                                        Assistant Attorney General

                                                        LESLEY FARBY
                                                        Assistant Director
                                                        Federal Programs Branch

                                                         /s/ James Bickford
                                                        JAMES BICKFORD
                                                        Trial Attorney
                                                        Federal Programs Branch
                                                        Civil Division
                                                        U.S. Department of Justice
                                                        1100 L Street, NW
                                                        Washington, DC 20530
                                                        Telephone: (202) 305-7632
                                                        James.Bickford@usdoj.gov

                                                        Attorneys for Federal Defendants




                                                   7
